Exhibit CONSULTING AGREEMENT This Agreement (“Agreement”) is made as of this 19th day of October, 2008 by and between LIG Assets, Inc., a Nevada corporation having its principal office at 517 Ferris Avenue, Waxahachie, TX 75165 (hereinafter referred to as "Company"), and Jeffrey Love (“Controlling Shareholders”) and Going Public, LLC having its principal office at 12555 High Bluff Drive, Suite 305, San Diego, CA 92130 (hereinafter referred to as "Consultant"). In consideration of the mutual promises contained herein and on the terms and conditions hereinafter set forth, the Company, Controlling Shareholders, and
